          Case 4:18-cv-01044-HSG Document 98 Filed 11/28/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES

 Date: November 28, 2018        Time: 6 hours, 30 minutes       Judge: JOSEPH C. SPERO

 Case No.: 18-cv-01044-HSG      Case Name: TechShop, Inc. v. Rasure

Attorney for Plaintiff: James Pistorino
Client Representatives: Gregg Kleiner; Doris Kaelin
Attorney for Defendant: Ann Draper
Client Representative: Dan Rasure

 Deputy Clerk: Melinda K. Lozenski                    Court Reporter: Not reported


                                     PROCEEDINGS

Settlement Conference - held.

                                       SUMMARY

Case did not settle.
